DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fair et al. (US 7,752,395) (hereafter Fair).
As per claims 1 and 17, Fair teaches an apparatus, comprising: 
a memory, wherein: 
the memory includes a first type of memory and a second type of memory (col. 1, lines 45-50 RAM for main cache, col. 2, lines 5-15, SSD for victim cache and col. 3, lines 40-45 volumes); and 
the first type of memory includes a plurality of first in, first out (FIFO) buffers (col. 5, lines 32-50); and a controller configured to: 
identify, using the FIFO buffers, subsets of data stored in the first type of memory to relocate to the second type of memory based, at least in part, on: 

the subset of the data having been previously removed from one of the plurality of FIFO buffers (col. 5, lines 41-51); and
initiate a relocation of the identified subsets of data from the first type of memory to the second type of memory (col. 5, lines 42-52; see col. 5, lines 5-15).
As per claim 2, Fair teaches wherein the controller is configured to identify the subset of data based on a position of the subset of data in the FIFO buffer (co. 5, lines 42-52, identified as LRU).
As per claim 4, Fair teaches wherein the identified subset of data is an oldest subset of data in the FIFO buffer (col. 5, lines 32-42).
As per claim 6, Fair teaches wherein the address corresponding to the subset of data has been accessed least frequently during the program operations (col. 5, lines 32-52).
	As per claim 19, Fair teaches wherein the plurality of FIFO buffers include: a first FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have not been accessed during program operations performed on the memory (col. 5, lines 42-52; level 1 , wherein they have not been accessed during operations accessing those blocks within higher level queues); a second FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed once during program operations performed on the memory (col. 5, lines 42-52 wherein the higher priority queues include blocks accessed at least once); a third FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed twice 
As per claim 20, Fair teaches wherein the identified subsets of data include: subsets of data whose corresponding addresses have not been accessed during program operations performed on the memory; and subsets of data whose corresponding addresses have been accessed once during program operations performed on the memory (col. 5, lines 42-52).
Response to Arguments
	Applicant’s arguments with respect to Biles are persuasive and as a result, this rejection is withdrawn.	
With respect to Fair, Applicant’s arguments have been fully considered, however are unpersuasive. 	Applicant submits that Fair does not teach the limitation, “the subset of data having been removed from the FIFO buffer”.  
Examiner respectfully disagrees.  Fair teaches how buffers (i.e. blocks) in the main cache are evicted from the main cache using a FIFO method (col. 5, lines 19-30).  During normal operation, for example, a typical user data block may start at queue 35C (priority level 3) and have a maximum priority level of 5 (col. 5, lines 42-52). Blocks that are accessed frequently eventually go up to queue 35A (priority level 5) (col. 5, lines 42-52). Blocks that are accessed infrequently age down in the collection of queues, eventually to queue 35E (priority level 1), where they are more likely to be scavenged (col. 5, lines 42-52).  Each of the queues are 
	For at least these reasons, the rejection of claims 1-6 and 18-20 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139